514 F.3d 909 (2008)
Yewhalashet ABEBE, Petitioner,
v.
Michael B. MUKASEY, Attorney General, Respondent.
No. 05-76201.
United States Court of Appeals, Ninth Circuit.
January 25, 2008.
Robert B. Jobe, Esq., Law Offices of Robert B. Jobe, San Francisco, CA, for Petitioner.
Donald E. Keener, Esq., Jennifer Levings, Esq., U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Zachary Miller Nightingale, Esq., Avantika Shastri, Marc L. Van Der Hout, Esq., Van Der Hout Brigagliano & Nightingale, LLP, San Francisco, CA, Mark C. Fleming, Esq., James Quarles, Esq., Wilmer Cutler Pickering Hale & Dorr, LLP, Boston, MA, for Amici.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.